DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-26 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi (US 20110244010 A1).
Regarding claim 1, Doshi teaches a method of forming and/or using a contact lens (e.g. Fig. 1, printing a bioactive drug layer on a contact lens) comprising: 
pad printing bioactive agents to form a layer (¶158, ¶225, ¶229, Claim 1); and 
curing the layer to form a portion of the contact lens (¶117, ¶221).  
Regarding claim 2, Doshi teaches the method of claim 1, and further discloses wherein the pad printing the bioactive agents to form the layer comprises pad printing the bioactive agents on a pre-manufactured contact lens (Fig. 1 or 8, ¶191, ¶229), and the curing the layer to form the portion of the contact lens comprises curing the layer on the pre-manufactured contact lens to form the portion of the contact lens (¶117, ¶221).  
Regarding claim 3, Doshi teaches the method of claim , and further discloses wherein the pad printing the bioactive agents to form the layer comprises pad printing the bioactive agents to form the layer during manufacture of the contact lens (¶158, ¶221, ¶229).  
Regarding claim 5, Doshi teaches the method of claim 1, and further discloses further comprising forming the contact lens so that the layer of the pad printed bioactive agents is disposed within an interior of the contact lens between exterior layers (e.g. Fig. 8, ¶193).  
Regarding claim 6, Doshi teaches the method of claim 1, and further discloses wherein the pad printing the bioactive agents to form the layer comprises pad printing the bioactive agents outside of a center portion (Fig. 8), comprising an intended line of vision, of the contact lens (Fig. 8).  
Regarding claim 13, Doshi teaches the method of claim 1, and further discloses further comprising pad printing the layer directly onto a portion of a mold (¶345).  

Claim 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuel (US 20120139138 A1).
Regarding claim 25, Samuel teaches a method of forming and/or using a contact lens comprising: filling a mold with a monomer mix comprising bioactive agents (¶33, ¶58, ¶66, Claims 1 and 15); closing the mold (¶33, Claim 1); curing the monomer mix (¶33, Claim 1); opening the mold (¶33); and removing the contact lens, formed by the cured monomer mix, from the mold (¶33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi as applied to claim 1 above, further in view of Tasber (US 6260695 B1).
Regarding claim 4, Doshi teaches the method of claim 1, but does not explicitly show further comprising after the pad printing and curing, shipping the contact lens in a dry state.  
Tasber explicitly shows shipping the contact lens in a dry state (Abstract, C. 4, ll. 52-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi according to the teachings of Tasber and thereby reduced bacterial growth and/or product degradation (Tasber, Abstract, C. 4, ll. 52-8).

Claims 7-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi as applied to claims 1 and 13 above, further in view of Quinn (US 20050218536 A1).
Regarding claim 7-9, Doshi teaches the method of claim 1, but does not explicitly show further comprising pad printing the layer directly onto a second layer. 
Quinn explicitly shows pad printing the layer directly onto a second layer, which is disposed on a  portion of a mold, and pad printing the second layer on the portion of the mold (¶94, clear coating onto contact lens to a molding surface and pad printing onto the clear coating). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi by the teachings of Quinn thereby improving wearer comfort (Quinn, ¶94).
Regarding claim 10, the modified Doshi teaches the method of claim 8, but Doshi does not explicitly show further comprising filling the portion of the mold with a monomer mix.  
Quinn explicitly shows filling the portion of the mold with a monomer mix (¶93, ¶96, silicon containing vinylic monomer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filled Doshi’s portion of the mold with a monomer mix as taught by Quinn and thereby enjoyed a predictable manufacturing result.
Regarding claim 11, the modified Doshi teaches the method of claim 9, but Doshi does not explicitly show further comprising surface treating the portion of the mold, and then disposing the second layer directly onto the surface treated portion of the mold.  
Quinn explicitly shows surface treating the portion of the mold (¶11, ¶145) and then disposing the second layer directly onto the surface treated portion of the mold (¶94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have surface treated the portion of Doshi’s mold according to the teachings of Quinn and thereby enhanced adhesion by the pad printed layers (Quinn, ¶11).
Regarding claim 12, the modified Doshi teaches the method of claim 11, but Doshi does not explicitly show further comprising injection molding the mold.  
Quinn explicitly shows injection molding the mold (¶35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have injection molded Doshi’s mold as taught by Quinn and thereby enjoyed a predictable manufacturing result.
Regarding claim 14, the modified Doshi teaches the method of claim 13 further comprising filling the portion of the mold with a monomer mix.  
Quinn explicitly shows filling the portion of the mold with a monomer mix (¶93, ¶96, silicon containing vinylic monomer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filled Doshi’s portion of the mold with a monomer mix as taught by Quinn and thereby enjoyed a predictable manufacturing result.
Regarding claim 15, Doshi teaches the method of claim 1, and Doshi explicitly shows pad printing the layer of bioactive agents (drug reservoir layer is pad printed, ¶158, ¶229, Claims 1 and 11). 
Doshi does not explicitly show further comprising: pad printing a second layer directly onto a mold; curing the second layer; pad printing the layer of the bioactive agents directly onto the second layer; curing the layer; filling the mold with a monomer mix; closing the mold; curing the monomer mix; opening the mold; and removing the contact lens, formed by the cured layer, the cured second layer, and the cured monomer mix, from the mold.  
Quinn explicitly shows pad printing a second layer (clear coating) directly onto a mold (¶94); 
curing the second layer (¶94); pad printing the layer directly onto the second layer (¶94); curing the layer (¶94); filling the mold with a monomer mix (¶93, ¶96); closing the mold (¶114); curing the monomer mix (¶114); opening the mold (¶114); and removing the contact lens, formed by the cured layer, the cured second layer, and the cured monomer mix, from the mold (¶114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Quinn to improve the method of Doshi and thereby produced a drug eluting contact lens by predictable prior art methods.  
Regarding claim 16, the modified Doshi teaches the method of claim 15, but Doshi does not explicitly show further comprising surface treating a portion of the mold, pad printing the second layer directly onto the surface treated portion of the mold, and filling the mold with the monomer mix.  
Quinn explicitly shows surface treating a portion of the mold (¶11, ¶145), pad printing the second layer directly onto the surface treated portion of the mold (¶94), and filling the mold with the monomer mix (¶93, ¶96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi with the teachings of Quinn and thereby predictably enhanced adhesion between the mold and the pad printed layers (Quinn, ¶11).
Regarding claim 17, the modified Doshi teaches the method of claim 15, and Doshi further discloses further comprising shipping the contact lens in a dry state (¶200, ¶384; packaged dry, and therefore inherently shipped dry).  
Regarding claim 18, the modified Doshi teaches the method of claim 15, and Doshi further discloses further comprising forming the contact lens so that the layer of the bioactive agents is disposed within an interior of the contact lens between exterior layers of the contact lens (Fig. 8, ¶193).  
Regarding claim 19, the modified Doshi teaches the method of claim 15, and Doshi explicitly shows wherein the pad printing the layer of the bioactive agents directly comprises pad printing the
layer of the bioactive agents outside of a center portion comprising an optical zone of the contact lens (Fig. 8). Doshi does not explicitly show pad printing the layer directly onto the second layer. 
Quinn explicitly shows pad printing the layer directly onto the second layer (second clear coating layer on a molding surface and pad printing thereon, ¶94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi using the teachings of Quinn and thereby provided an external layer more comfortable for wearing (Quinn, ¶94).
Regarding claim 20, the modified Doshi teaches the method of claim 15, and Doshi explicitly shows a molding step (¶191). Doshi does not explicitly show further comprising injection molding the mold.  Quinn explicitly shows injection molding the mold (¶35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have injection molded Doshi’s mold as taught by Quinn and thereby enjoyed a predictable manufacturing result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi as applied to claim 1, further in view of Qiu (US 20080203592 A1).
Regarding claim 21, Doshi teaches the method of claim 1, and explicitly shows after the pad printing and curing (¶221, ¶345) disposing the contact lens in a first shape in a liquid solution (¶345, ¶384) and then the contact lens changing into a second intended shape without distortion after being in the liquid solution (¶384). 
Doshi does not explicitly show disposing the contact lens in a liquid buffer solution for less than five minutes. 
Qiu explicitly shows disposing the contact lens in a liquid buffer solution of about five minutes (¶36, ¶80).  “About 5 minutes” is considered to fairly suggest a time less than 5 minutes. Moreover, optimization of results effective parameters, i.e. hydration time in order to attain a final lens product, has been held prima facie obvious where the general conditions of the claim have been met and the parameter (hydration time) is otherwise known in the art to be effective for the desired result (a hydrated, undistorted lens). In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi using the teachings of Qiu and hydrated the lens for less than five minutes, thereby attaining the final, undistorted lens shape.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Doshi as applied to claim 21 above, further in view of Tasber (US 6260695 B1).
Regarding claim 22, the modified Doshi teaches the method of claim 21, and Doshi explicitly shows after the pad printing and curing (¶221, ¶345) the contact lens in a dry state (¶200, ¶384) and then disposing the dry state contact lens in the first shape in the liquid solution (¶384). 
Doshi does not explicitly show shipping the lens in a dry state, or disposing the contact lens in a liquid buffer solution for less than five minutes.
Tasber explicitly shows shipping the contact lens in a dry state (Abstract, C. 4, ll. 52-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi according to the teachings of Tasber and thereby reduced bacterial growth and/or product degradation (Tasber, Abstract, C. 4, ll. 52-8).
Tasber does not remedy Doshi’s silence concerning the hydration time.
Qiu explicitly shows disposing the contact lens in a liquid buffer solution of about five minutes (¶36, ¶80).  “About 5 minutes” is considered to fairly suggest a time less than 5 minutes. Moreover,
optimization of results effective parameters, i.e. hydration time in order to attain a final lens product, has been held prima facie obvious where the general conditions of the claim have been met and the
parameter (hydration time) is otherwise known in the art to be effective for the desired result (a hydrated, undistorted lens). In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi using the teachings of Qiu and hydrated the lens for less than five minutes, thereby attaining the final, undistorted lens shape.
Regarding claim 23, the modified Doshi teaches the method of claim 22, Doshi further discloses wearing the contact lens once hydrated into the second shape (¶384). 
Regarding claim 24, Doshi teaches a method of forming and/or using a contact lens comprising: 
soaking a pre-manufactured contact lens in a solution of bioactive agents so that the pre-manufactured contact lens uploads the bioactive agents into the pre- manufactured contact lens to form the contact lens (¶193, ¶225, ¶229); 
then drying the contact lens and shipping the contact lens in a dry state (¶200, ¶384); 
then disposing the contact lens in a first shape in a liquid solution(¶345, ¶384); and 
then the contact lens changing into a second intended shape without distortion after being in the liquid solution (¶384).  
Doshi does not explicitly show shipping the lens in a dry state, or that the lens is placed in a liquid buffer solution for less than five minutes.
Tasber explicitly shows shipping the contact lens in a dry state (Abstract, C. 4, ll. 52-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi according to the teachings of Tasber and thereby reduced bacterial growth and/or product degradation (Tasber, Abstract, C. 4, ll. 52-8).
Tasber does not remedy Doshi’s silence concerning the hydration time.
Qiu explicitly shows disposing the contact lens in a liquid buffer solution of about five minutes (¶36, ¶80).  “About 5 minutes” is considered to fairly suggest a time less than 5 minutes. Moreover,
optimization of results effective parameters, i.e. hydration time in order to attain a final lens product, has been held prima facie obvious where the general conditions of the claim have been met and the
parameter (hydration time) is otherwise known in the art to be effective for the desired result (a hydrated, undistorted lens). In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi using the teachings of Qiu and hydrated the lens for less than five minutes, thereby attaining the final, undistorted lens shape.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel as applied to claim 25 in view of Tasber (US 6260695 B1) and Qiu (US 20080203592 A1).
Regarding claim 26, Samuel teaches the method of claim 25, but does not explicitly show  further comprising shipping the contact lens in a dry state, then disposing the contact lens in a first shape in a liquid buffer solution for less than five minutes, and then the contact lens changing into a second intended shape without distortion after being in the liquid buffer solution for less than five minutes.  
Tasber explicitly shows shipping the contact lens in a dry state (Abstract, C. 4, ll. 52-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Samuel according to the teachings of Tasber and thereby reduced bacterial growth and/or product degradation (Tasber, Abstract, C. 4, ll. 52-8).
Tasber does not remedy Doshi’s silence concerning the hydration time.
Qiu explicitly shows disposing the contact lens in a liquid buffer solution of about five minutes (¶36, ¶80).  “About 5 minutes” is considered to fairly suggest a time less than 5 minutes. Moreover,
optimization of results effective parameters, i.e. hydration time in order to attain a final lens product, has been held prima facie obvious where the general conditions of the claim have been met and the
parameter (hydration time) is otherwise known in the art to be effective for the desired result (a hydrated, undistorted lens). In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doshi using the teachings of Qiu and hydrated the lens for less than five minutes, thereby attaining the final, undistorted lens shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872